Proceeding pursuant to CPLR article 78 (transferred to this court by order of the Supreme Court, entered in Albany County) to review a determination of the Comptroller which denied petitioner’s application for accidental disability retirement benefits.
The documentary evidence relied upon by the Comptroller in denying petitioner’s claim for accidental disability retirement benefits constituted substantial evidence to support the determination (see, Matter of Odierno v Regan, 135 AD2d 898). To the extent that petitioner’s version of the facts differed from the information set forth in the documentary evidence, this merely presented a question of credibility which was for the Comptroller to resolve (see, Matter of Hirsch v New York State Policemen’s & Firemen’s Retirement Sys., 144 AD2d 196; see also, Matter of Herrmann v Levitt, 68 AD2d 957). We have considered petitioner’s remaining contentions and reject them as lacking in merit.
Determination confirmed, and petition dismissed, without costs. Mahoney, P. J., Levine, Mercure, Crew III and Harvey, JJ., concur.